Citation Nr: 1403814	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent disabling, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic cervical spine strain.

2.  Entitlement to an initial rating greater than 10 percent, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic thoracic spine strain.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 29, 2010.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1993, and thereafter served in the Army National Guard from May 1993 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

This case was previously before the Board in November 2011, March 2013, and September 2013 when it was remanded for further development. 

In a September 2012 rating decision the RO increased the rating of the Veteran's chronic cervical spine strain to 40 percent disabling, effective December 5, 2011, and increased the rating of the Veteran's thoracic spine strain to 40 percent disabling, effective December 5, 2011.  In a June 2013 rating decision the RO increased the rating of the Veteran's chronic cervical spine strain to 60 percent disabling, effective May 3, 2013, and increased the rating of the Veteran's thoracic spine strain to 60 percent disabling, effective May 3, 2013.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

The Veteran has been awarded TDIU, effective May 29, 2010, to December 5, 2011, and is in receipt of a 100 percent scheduler evaluation beginning December 5, 2011.  The Veteran has reported that she was unable to work prior to May 29, 2010.  As the Veteran's claims for higher evaluations for her cervical spine and thoracic spine disabilities have been pending since prior to May 29, 2010, the Board finds that the issue of entitlement to a TDIU for the period prior to May 29, 2010, is before the Board.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009)

The issue of entitlement to a TDIU, for the period prior to May 29, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 5, 2011, the Veteran's chronic cervical strain did not manifest any ankylosis of the cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior 12 months.

2.  At no point prior to December 5, 2011, did the Veteran's thoracic spine disability manifest a range of motion of forward flexion of 60 degrees or less, a combined range of motion of less than 120 degrees, evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes lasting at least two weeks in the prior 12 months.

3.  Beginning December 5, 2011, to prior to May 3, 2013, the Veteran's cervical spine disability did not manifest unfavorable ankylosis of the entire spine or incapacitating episodes having a total duration of at least 6 weeks in the prior 12 months.

4.  Beginning December 5, 2011, to prior to May 3, 2013, the Veteran's chronic thoracic spine strain did not manifest any ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  

5.  Beginning May 3, 2013, the Veteran's cervical and thoracic spine disabilities did not manifest ankylosis.

6.  At no point during the period on appeal did the Veteran's cervical and thoracic spine disability manifest separate, compensable neurologic symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating greater than 30 percent disabling, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic cervical spine strain, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for entitlement to an initial rating greater than 10 percent, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic thoracic spine strain, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Social Security Administration records have been associated with the claims file.  The Veteran has submitted private treatment records.  The appellant was afforded VA medical examinations in November 2006, April 2008, November 2011, December 2011, and May 2013. 

In letters dated in November 2011 and April 2013 the VA requested that the Veteran identify all additional treatment and provide authorization for VA to obtain the treatment records.  All relevant, adequately identified treatment records for which adequate authorization has been provided have been obtained and associated with the claims file.

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to increased initial ratings for chronic cervical and thoracic spine strains for various periods during the course of the appeal.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243 for both disabilities.  Her statements describing her symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates lumbosacral and cervical strain (Diagnostic Code 5237) are rated under the criteria for intervertebral disc syndrome (Diagnostic Code 5243).  See 38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine, outlined above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

VA treatment notes reveal that the Veteran underwent a private electromyography (EMG) in March 2006 to evaluate complaints of numbness and tingling in the hands and feet.  Sensory nerve conduction study (NCS) of the median, ulnar, and sural were within normal limits.  Motor NCS with left peroneal stimulation at ankle, below fibular head and knee were within normal limits.  Left tibial stimulation at the ankle and knee were within normal limits.  The Veteran had no evidence of peripheral neuropathy.   

In November 2006 the Veteran was afforded a VA medical examination.  The Veteran reported that she had pain on a daily basis to some degree in the upper back and neck.  She had radicular symptoms into the arms that radiated on both sides.  She had occasional numbness in her hands.  She had morning stiffness in the neck and pain getting out of bed at times.  She was awakened at times.  Range of motion was generally reduced and repetitive movement increased the pain.  She did not use a brace, cane, or a crutch.  She took ibuprofen, which did not help.  Activities of daily living were problematic in that she had pain with dressing and bathing.  Flare-ups occurred three to four times a week with no etiological factor.  She experienced additional motion loss at those times and they could last as long as a week.  She treated them with rest and ibuprofen.  

Physical examination revealed moderate tenderness at the cervical musculature as well as the rhomboidal muscle groups.  There was moderate pain on repetitive movement of the cervical spine without additional motion loss.  She did not have any pain on repetitive movement of the thoracolumbar spine.  Active and passive range of motions of the thoracolumbar and cervical spine showed 90 degrees of forward flexion in the thoracolumbar spine actively and passively, 10 degrees of hyperextension, lateral bending of 20 degrees, and rotation of 20 degrees actively and passively.  Cervical spine showed 20 degrees of forward flexion, hyperextension, lateral bending, and 45 degrees rotation in both directions.  Deep tendon reflexes were equal at the biceps, triceps, knees, and ankles.  Motor testing showed strength to be 5/5.  Sensation was intact throughout the upper and lower extremities.  Straight leg raises were negative.  There was no evidence of atrophy.  Grip was 5/5 bilaterally.  The Veteran was relevantly diagnosed with chronic cervical and thoracic strain.

The examiner noted that additional motion loss of 5 degrees forward flexion, hyperextension, and lateral bending without additional weakness or incoordination was expected with a flare-up in the cervical spine.  In the thoracolumbar spine the examiner expected additional motion loss of 10 degrees in forward flexion without additional weakness or incoordination. 

X-rays of the cervical and thoracic spines were negative.

In a note dated in January 2007 a chiropractor indicated that the musculature of the cervical are in spasm and symptoms have not subsided after a chiropractic treatment of the occipital and C1 and C2.  Subluxations of the thoracic and the lumbars had also been adjusted with no significant relief of any other symptoms.  

A private provider indicated in a letter dated in August 2007 that the Veteran completed seven physical therapy visits from June 2007 to August 2007.  The treatments included manual therapies to the head, neck, and face, including mobilization of the neck.

The Veteran underwent an examination in June 2007.  Relevantly the Veteran reported that she had upper back and neck pains.  Cervical spine ranges of motion were 21 degrees of forward bending, 30 degrees of back bending, 25 degrees of right rotation, 29 degrees of left rotation, 10 degrees of right side bending, and 8 degrees of left side bending.  Discomfort was noted to be felt at the mid back with side bending.  Palpation revealed multiple sites of tenderness including, relevantly, the upper trapezius and upper back.  He posture was slight forward head, rounded back.  

A magnetic resonance imaging (MRI) scan of the thoracic spine in July 2007 was negative and revealed no abnormal signal of the vertebral bodies or spinal cord. 

In July 2007 the impression was rendered that there was no evidence of neurologic disease to explain paresthesia and back pain appears to be musculoskeletal in origin. 

In April 2008 the Veteran was afforded a VA medical examination.  The Veteran reported that since 1992 she has had extreme pain.  She went to physical therapy and it did not help.  She took ibuprofen and this was the only thing that seemed to help.  She tried muscle relaxants and pain medication and they just knock her out and she has been unable to work.  She reported that she works in Security and that she misses no time.  She has never had low back pain.  She stated that she used no braces, canes, crutches, or assistive devices.  She can eat, bathe, groom, toilet, and dress and do all activities around the house.  She believed that if she ever lifts or carries repetitively, she gets immediate pain and spasms in her neck and mid back.  She has had this cause some radiation away from her spine but never caused any deficits in her hands or lower arms.  At the time of the examination the Veteran had no numbness and tingling, tremors or weakness, no radiating pain.  She had no incapacitating episodes or trauma, injurious episodes or falls.  She was stable on her feet.

Examination revealed the Veteran was able to stand, sit, and squat without pain.  She had very limited motion in her neck and her thoracic spine if she has to move as a unit to rotate.  She did not follow the person around the room other than with her eyes, her whole entire body moving.  She had range of motion in the cervical spine with 12 degrees of extension, 5 degrees of flexion, 15 degrees of lateral flexion, and 20 degrees of rotation to the right and left.  She had normal reflexes of the biceps, triceps, and brachial radialis bilaterally with normal sensation from shoulder to finger tip bilaterally.  She had a negative Spurling compression test.  Her range of motion was exquisitely painful for her and she grimaces with all motion.  In the thoracolumbar spine, she had 90 degrees of flexion, rotation of 30 degrees bilaterally, back bending of 30 degrees, and lateral flexion of 20 degrees all with no pain in the thoracic/lumbar spine times three repetitions.  She had normal sensation in the lower extremities.  She had grip strength indices, wrist flexion and extension, elbow flexion and extension, and abduction of the shoulder, all 5/5.

The Veteran was assessed with chronic cervical/thoracic strains.  It was well within reason to believe that she would lose between 40 and 45 degrees of her range of motion combined in the cervical spine and 10 degrees of her range of motion for flexion and extension in the thoracic spine due to repetitive movement flares.  There was no neurological dysfunction at the time of the examination.  She missed no time at work and had no incapacitating episodes.  She could only walk half of one mile.  There was no bowel or bladder dysfunction and she was stable at that time.  

A computed tomography (CT) scan of the cervical spine dated in October 2009 revealed a straightening of the normal cervical lordosis.  The craniocervical junction was intact.  There was no acute fracture or subluxation.  Small disc bulges present at C3-4 and C4-5 with small osteophytes that result in mild spinal canal narrowing.  It was noted to be a chronic finding.  The remaining disc levels were normal.  There was no soft tissue swelling.  No soft tissue lesion seen.

In October 2009 the Veteran's neck was noted to be supple, tender, with no palpable deformity.  The back was tender at T1-5 area with no palpable deformity.  The lumbosacral spine was tender and the Veteran reported that it was unchanged from chronic discomfort.

An x-ray of the thoracic spine in October 2009 revealed vertebral heights and alignment were maintained.  There were no significant degenerative changes seen.

In a March 2010 VA treatment note the Veteran was reported to have undergone a MRI scan of the spine in July 2007.  The results were noted to be mild degenerative joint disease C3-4 and C4-5 with mild central focal bulge.

In March 2010 the Veteran was noted to have a straight spine, para-cervical spine tenderness, and range of motion limited by pain.

A July 2010 VA treatment note indicates that a private MRI of the c-spine revealed a tiny disk protrusion at C4-5 without stenosis and without nerve root compression.

In August 2010 the Veteran was noted to have a good range of motion of the spine.  The neurologic assessment revealed motor strength preserved in the upper and lower extremities despite tenderness along the muscle bellies.  

In December 2010 the Veteran was noted to have spine straight, para-central spine tenderness, and range of motion limited by pain.  

In January 2011 the Veteran was noted to have muscle spasm with facial wincing through the entire paravetebral posterior aspect of the cervical and upper throracic spine and minimal range of motion of the cervical spine secondary to pain and guarding. 

In September 2011 the Veteran complained of pain in bilateral arms starting at the elbows and radiating down through the hands for three months.  She denied swelling and reported the pain as two to three out of ten but that it could go as high as nine out of ten.

In November 2011 a private chiropractor  reported that the Veteran had decreased range of motion in the cervical and thoracic vertebrae and connective tissue integrity.

The Veteran was afforded a VA nerves examination in November 2011.  The Veteran did not have any symptoms attributable to peripheral nerve conditions.  Muscle strength testing was normal for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion bilaterally.  The Veteran did not have any muscle atrophy.  Reflexes were normal in the biceps, triceps, brachioradialis, knee, and ankle bilaterally.  Sensory examination was normal in the shoulder area, inner/outer forearm, hand/fingers, upper anterior thigh. thigh/knee, lower leg/ankle, and foot/toes bilaterally.  There were no trophic changes attributable to peripheral neuropathy.  Gait was cautious with decreased stride and stiff quality due to pain due to fibromyalgia and chronic spine strain.  Tinel's sign was negative bilaterally.  All upper and lower extremity nerves tested were normal bilaterally.

The Veteran was afforded a VA thoracolumbar spine medical examination on December 5, 2011.  The Veteran was noted to be diagnosed with thoracic spine strain.  The Veteran complained of pain 6 out of 10 daily that can flare to 10.  On the date of the examination she reported pain of 8 out of 10.  Flares occurred three to four times a week for no particular reason.  She has loss of motion, strength and endurance.  On the bad days she cannot turn or bend her neck at all.  There were no radicular symptoms in the arms or legs and no loss of bowel or bladder control.  She was on Lyrica for fibromyalgia and hoped this helps with her neck and back problems.  

The Veteran reported that flare-ups felt like the bones were fused and compressed and the muscles around the spine get so tight that she cannot move in any direction.

Range of motion was measured to be 10 degrees of forward flexion with objective evidence of painful motion beginning at 0 degrees; 10 degrees of extension with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of left lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral rotation with objective evidence of painful motion beginning at 0 degrees; and 5 degrees of left lateral rotation with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive-use the Veteran had 10 degrees of forward flexion, 10 degrees of extension, 5 degrees of right lateral flexion, 5 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 5 degrees of left lateral rotation.

The Veteran had no additional limitation in range of motion following repetitive-use testing.  She had functional loss of the thoracolumbar spine described as less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

The Veteran was tender along the paraspinal muscles of the thoracic spine to palpation.  The Veteran had guarding that resulted in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

Muscle strength testing revealed normal muscle strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  The Veteran had no muscle atrophy.  Reflex examination was normal in the knees and ankles.  Sensory examination was normal at the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Straight leg raising test was negative bilaterally.

There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems/pathologic reflexes.

The Veteran was noted to have intervertebral disc syndrome.  She had incapacitating episodes that amounted to at least four weeks but less than six weeks over the prior twelve months.

She did not use any assistive device as a normal mode of locomotion.

The Veteran was noted to be in a flare on the day of the examination that caused significant muscle spasm with loss of range of motion.  She did not have ankylosis.  The severe loss of motion was due to muscle spasm.

Imaging studies of the thoracolumbar spine did not reveal arthritis and there was no vertebral fracture.

The Veteran was noted to not work because of her neck and back problems.  She cannot sit or stand for long periods of time.

The Veteran was afforded a VA cervical spine medical examination on December 5, 2011.  The Veteran was noted to be diagnosed with cervical spine strain.  The same complaints as above were reported.  

Range of motion was measured to be 5 degrees of forward flexion with objective evidence of painful motion beginning at 0 degrees; 10 degrees of extension with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of left lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral rotation with objective evidence of painful motion beginning at 0 degrees; and 5 degrees of left lateral rotation with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive-use the Veteran had 5 degrees of forward flexion, 10 degrees of extension, 5 degrees of right lateral flexion, 5 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 5 degrees of left lateral rotation.

The Veteran had no additional limitation in range of motion following repetitive-use testing.  She had functional loss of the spine described as less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

The Veteran had localized tenderness or pain to palpation of the cervical spine.  The Veteran had guarding that resulted in abnormal gait and abnormal spinal contour.

Muscle strength testing revealed normal muscle strength with elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction bilaterally.  There was no muscle atrophy.  Reflex examination was normal in the biceps, triceps, and brachioradialis bilaterally.  Sensory examination was normal in the shoulder area, inner/outer forearm, and hand/fingers bilaterally.

There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to the cervical spine.

The Veteran was noted to have intervertebral disc syndrome of the cervical spine and that she had incapacitating episodes of at least 4 weeks but less than 6 weeks over the prior twelve months.  

She did not use any assistive device as a normal mode of locomotion.

Imaging studies did not reveal arthritis or vertebral fracture of the cervical spine.  

It was again noted that the Veteran was in a flare on the day of the examination that caused significant muscle spasm with loss of range of motion.  She did not have ankylosis.  The severe loss of motion was due to muscle spasm.

In August 2012 the Veteran was noted to have a straight spine, para-cervicals pine tenderness, and range of motion limited by pain.  Neurologic examination revealed deep tendon reflexes of 2+, good posture/gait, and sensation intact.

The Veteran was afforded a VA spine examination on May 3, 2013.  The Veteran was noted to be diagnosed with thoracic spine strain.  The examiner noted that since her last examination, the Veteran feels that her thoracic spine symptoms are about the same, no better or worse.  She now has 7 out of 10 daily pain which will flare to 10 out of 10, 2 to 3 times per week.  The pain was across the upper back.  The neck and back symptoms were noted to go together.  Over the prior 12 months she admitted to feeling totally incapacitated all the time.  She was noted to always feel locked up.  In the past 12 months she spent about 4 months of that time laid up in bed.  She reported that she had not worked since 2009.  The Veteran reported that when she has a flare it is like a rubber band that is wound too tight and you can't pull it.  She indicated that everything just stops and there is no movement at all.

Range of motion was measured to be 15 degrees of forward flexion with objective evidence of painful motion beginning at 0 degrees; 15 degrees of extension with objective evidence of painful motion beginning at 0 degrees; 15 degrees of right lateral flexion with objective evidence of painful motion beginning at 0 degrees; 15 degrees of left lateral flexion with objective evidence of painful motion beginning at 0 degrees; 20 degrees of right lateral rotation with objective evidence of painful motion beginning at 0 degrees; and 20 degrees of left lateral rotation with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive-use the Veteran had 15 degrees of forward flexion, 15 degrees of extension, 15 degrees of right lateral flexion, 15 degrees of left lateral flexion, 20 degrees of right lateral rotation, and 20 degrees of left lateral rotation.

The Veteran had no additional limitation in range of motion following repetitive-use testing.  She had functional loss of the thoracolumbar spine described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  

The Veteran had tender upper thoracic paraspinal muscles on palpation.  There was guarding that produced abnormal gait.

All muscle strength, reflex, and sensory examinations were normal.  Straight leg raising test was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran had intervertebral disc syndrome with incapacitating episodes of at least six weeks over the prior twelve months.

She did not use any assistive device as a normal mode of locomotion.

Diagnostic testing did not reveal arthritis or vertebral fracture.  She could no longer tolerate work due to her neck/back and other medical problems.  

The Veteran did not have evidence of favorable or unfavorable ankylosis of the cervical and/or thoracic spine.  She had loss of motion due to chronic muscle strain and spasm.  The examiner reported that the Veteran was already flared up today prior to the exam so further loss of range of motion beyond that measured was not expected.  There was no neurologic impairment from the neck or thoracic spine. 

The Veteran was afforded a VA cervical spine examination on May 3, 2013.  The examiner noted that since her last exam 2 years prior she felt that her neck symptoms were about the same, no better or worse.  She had daily pain of 7 out of 10 which will flare to 10 out of 10, 2 to 3 times per week.  The pain was across the back of the neck.  There were no true radicular symptoms.  It was noted that her neck gets very stiff that she can turn or bend or flex her neck.  On the day of the examination she had to stand during the history portion of exam because it was too painful to sit or turn her head.  Her husband was reported to do most of the driving.  There were no new treatments.  The physical therapy department told her not to come back because they had no further treatment for her.  She was taking ibuprofen for pain.

The Veteran reported that when it flares it is like a rubber band that is wound too tight and you can't pull it.  Everything just stops and there is no movement at all. 

Range of motion was measured to be 5 degrees of forward flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of extension with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of left lateral flexion with objective evidence of painful motion beginning at 0 degrees; 5 degrees of right lateral rotation with objective evidence of painful motion beginning at 0 degrees; and 5 degrees of left lateral rotation with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive-use the Veteran had 5 degrees of forward flexion, 5 degrees of extension, 5 degrees of right lateral flexion, 5 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 5 degrees of left lateral rotation.

The Veteran had no additional limitation in range of motion following repetitive-use testing.  She had functional loss of the cervical spine described as less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was guarding that produced abnormal gait and abnormal spinal contour.

Muscle strength, reflex, and sensory examinations were normal.  There was no muscle atrophy.  There was no radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran had intervertebral disc syndrome with incapacitating episodes of at least six weeks over the prior twelve months.

She did not use any assistive device as a normal mode of locomotion.

Diagnostic testing did not reveal arthritis or vertebral fracture.  She could no longer tolerate work due to her neck/back and other medical problems.  

The Veteran did not have evidence of favorable or unfavorable ankylosis of the cervical and/or thoracic spine.  She had loss of motion due to chronic muscle strain and spasm.  The examiner noted that the Veteran was already flared up on the day of the examination prior to the examination so further loss of range of motion beyond that measured was not expected.  There were no neurologic impairments from neck or thoracic spine. 

A.  Prior to December 5, 2011

Entitlement to an evaluation in excess of 30 percent disabling for chronic cervical strain, for the period prior to December 5, 2011, is not warranted.  Prior to December 5, 2011, the Veteran's chronic cervical strain did not manifest any ankylosis of the cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior 12 months.  As such, entitlement to an evaluation in excess of 30 percent disabling, for chronic cervical strain, is not warranted pursuant to the general rating formula for diseases and injuries of the spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes.

Entitlement to an evaluation in excess of 10 percent disabling for chronic thoracic spine strain, for the period prior to December 5, 2011, is not warranted.  Prior to December 5, 2011, the Veteran's chronic thoracic spine manifested a range of motion of no less than 80 degrees of forward flexion (90 degrees minus the estimated 10 degree reduction with repetitive motion flares); 10 degrees of extension; 20 degrees of left and right flexion; and 20 degrees of left and right rotation.  As such, at no point prior to December 2011 did the Veteran's thoracic spine disability manifest a range of motion of forward flexion of 60 degrees or less, or a combined range of motion of less than 120 degrees.  In addition, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes lasting at least two weeks in the prior 12 months.  As such, entitlement to an evaluation in excess of 10 percent disabling for the period prior to December 5, 2011, for the Veteran's chronic thoracic spine strain, is denied.

B.  From December 5, 2011, to May 3, 2013

Entitlement to an evaluation in excess of 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013, for chronic cervical strain, is not warranted.  During that period, the Veteran's disability did not manifest unfavorable ankylosis of the entire spine.  In addition, the Veteran's cervical spine disability did not manifest intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  As such, entitlement to an evaluation in excess of 40 percent disabling, beginning December 5, 2011, to prior to May 3, 2013, for chronic cervical strain, is denied.

Entitlement to an evaluation in excess of 40 percent disabling, for the period from December 5, 2011, to May 3, 2013, for chronic thoracic spine strain, is not warranted.  During that period, the Veteran's chronic thoracic spine did not manifest any ankylosis.  In addition, although the Veteran was noted to have incapacitating episodes that amounted to at least four weeks over the prior twelve months, the disability did not manifest incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  As such, entitlement to an evaluation in excess of 40 percent disabling for the period beginning December 5, 2011, to prior to May 3, 2013, for chronic thoracic spine strain, is denied.

C.  From May 3, 2013

Entitlement to an evaluation in excess of 60 percent disabling, for the period beginning May 3, 2013, for chronic cervical strain, is not warranted.  Beginning May 3, 2013, the Veteran's disability did not manifest unfavorable ankylosis of the entire spine.  In addition, an evaluation of 60 percent disabling represents the maximum available evaluation pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, entitlement to an evaluation in excess of 60 percent disabling, for the period beginning May 3, 2013, for chronic cervical strain, is denied.

Entitlement to an evaluation in excess of 60 percent disabling, for the period beginning May 3, 2013, chronic thoracic spine strain, is not warranted.  The Veteran's disability does not manifest ankylosis.  In addition, an evaluation of 60 percent disabling represents the maximum available evaluation pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, entitlement to an evaluation in excess of 60 percent disabling, for the period beginning May 3, 2013, for chronic thoracic strain, is denied.

D.  Consideration of Separate Neurological Evaluations.

The Board has considered whether the Veteran is entitled to separate neurological evaluations during the periods on appeal.  

During the period prior to December 5, 2011, it is noted that the Veteran was reported to have radicular symptoms of some radiating pain; however, there were no deficits in the hands or the lower arms.  NCS in March 2006 was noted to be normal.  In November 2006 the Veteran's deep tendon reflexes, motor testing, sensation testing, grip strength, and straight leg raising were normal.  Upon examination in April 2008 it was noted that the Veteran had no neurological problems.  In September 2011 it was reported that the Veteran had pain in the bilateral arms starting at the elbows and radiating down through the hands for three months; however, upper extremity nerves were normal on examination in November 2011.  In regard to the thoracic spine, the Veteran as noted to have normal lower extremity nerves on examination in November 2011.  As such, the preponderance of the evidence is against a finding of entitlement to a separate compensable evaluation for neurological disorders associated with the Veteran's cervical and thoracic spine disabilities during the period prior to December 5, 2011. 

Beginning December 5, 2011, to prior to May 3, 2013, the Veteran was noted to have no radicular symptoms in the arms and legs in December 2011.  Also in December 2011 the Veteran was noted to have normal muscle strengths, reflexes, and sensation in the upper and lower extremities.  The Veteran was not noted to have any radicular pain or other symptoms due to radiculopathy.  In August 2012 neurologic examination revealed deep tendon reflexes of 2+, good posture/gait, and sensation intact.  As such, the preponderance of the evidence is against a finding of entitlement to separate compensable evaluations for neurologic abnormalities for the period beginning December 5, 2011, to prior to May 3, 2013, for the Veteran's cervical and thoracic spine disabilities.

Beginning May 3, 2013, muscle strength, reflex, and sensory examinations were normal and there was no radicular pain or any other signs or symptoms due to radiculopathy.  As such, the preponderance of the evidence is against a finding of entitlement to separate compensable evaluations for neurologic abnormalities for the period beginning May 3, 2013, for the Veteran's cervical and thoracic spine disabilities.

E.  Extraschedular Consideration

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cervical spine and thoracic spine disabilities (mainly pain, limitation of motion, and incapacitating episodes) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial rating greater than 30 percent disabling, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic cervical spine strain, is denied.

Entitlement to an initial rating greater than 10 percent, for the period prior to December 5, 2011; an evaluation greater than 40 percent disabling, for the period beginning December 5, 2011, to prior to May 3, 2013; and an evaluation greater than 60 percent disabling, for the period beginning May 3, 2013, for chronic thoracic spine strain, is denied.


REMAND

As noted above, the claim of entitlement to a TDIU, for the period prior to May 29, 2010, is before the Board.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

During the period on appeal prior to May 29, 2010, the Veteran has met the scheduler criteria for an award of TDIU.  

The Veteran was awarded TDIU, effective May 29, 2010, to December 5, 2011, and is in receipt of a 100 percent schedular evaluation beginning December 5, 2011.  Review of the claims file reveals that the Veteran has variously reported that she has been unable to work since July 2009, August 2009, and February 2010.  The Veteran provided varying reports regarding her employment history to the Social Security Administration.  In January 2011 the Veteran reported that she had not worked in one year.  In a May 2010 neurology examination report the Veteran was noted to report that she had to give up her own business to her partner the prior year due to her inability to work due to constant headaches.  A May 2010 VA medical examination included the opinion that the Veteran was unemployable.  In addition, the Veteran reported at a December 2011 VA examination that she stopped working one and a half years prior.  

The Board finds that a retrospective medical opinion regarding the impact of her service-connected disabilities have on her employability prior to May 29, 2010, is necessary to decide the claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities rendered her unemployable prior to May 29, 2010.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record.  Thereafter, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, rendered her unable to secure or follow a substantially gainful occupation prior to May 29, 2010, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  If possible, the examiner should identify the date upon which the Veteran's service-connected disabilities rendered her unemployable.  All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a TDIU prior to May 29, 2010, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


